Citation Nr: 1823116	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  11-13 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disorder, to include secondary to service-connected right ankle disability.

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected right ankle disability.

3.  Entitlement to service connection for a psychiatric disorder claimed as secondary to service-connected right ankle disability.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Appellant served on active duty from May 15, 1981 to August 24, 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico that denied service connection and entitlement to a TDIU.

Of note, in April 2013, the Appellant testified at a Board hearing.  Unfortunately, the Veterans Law Judge who conducted the hearing has since retired from the Board.  The Appellant was sent a letter in January 2018 apprising him of his right to a second Board hearing.  However, the Appellant responded in February 2018 that he did not desire an additional hearing.
 
This appeal has previously been before the Board, most recently in September 2014, when it was remanded for additional development.  As is discussed in greater detail below, the Board finds that it is necessary to remand this case again to afford the Appellant full consideration of his claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The appellant testified at his April 2013 Travel Board hearing that he was in receipt of Social Security Administration (SSA) disability benefits.  However, no records associated with the appellant's SSA disability case have been included in the evidence of record.  

When VA has actual notice that a claimant is receiving disability benefits from the Social Security Administration, the duty to assist requires VA to obtain a copy of the decision and the supporting medical records upon which the award was based.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  As long as a reasonable possibility exists that any such Social Security Administration records are relevant to an appellant's claim, VA is required to assist said appellant in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Therefore, on remand, the appellant's SSA records must be obtained and associated with the claims file.

In the prior Board remand, the importance of SSA records was discussed, but the remand instructions appeared to inadvertently omit the directive to obtain SSA records.

Finally, the Board notes that resolution of the service connection claims may affect whether the Appellant is entitled to a TDIU.  As such, these claims are inextricably intertwined, and the Board must defer adjudication of the TDIU claim until the development deemed necessary for the service connection claims has been completed.

Therefore, to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford the Appellant full procedural due process, the case is REMANDED for the following:

Accordingly, the case is REMANDED for the following action:

1.  Obtain SSA disability records and associate them with the claims file.  If the AOJ is unable to obtain these records, the claims file must contain documentation of attempts made and a finding of unavailability.  

2.  Thereafter, review the record, including any newly acquired evidence, and re-adjudicate the service connection claims on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories of service connection.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

